Title: From Benjamin Franklin to George Whitefield, 28 November 1763
From: Franklin, Benjamin
To: Whitefield, George


Dear Sir
Philada. Nov. 28. 1763
Inclos’d is a Packet I receiv’d under my Cover from Boston, which I thought to have deliver’d into your Hands, but am told you do not return hither from Princetown, as was expected, and are gone forward to N York, which mortifies me not a little, that I should so long omit waiting on you here, as to be at length finally depriv’d of the Pleasure of seeing you.
Wherever you are, you have the sincere Esteem and best Wishes of Dear Sir, Your affectionate Friend and most obedient Servant
B Franklin
To the Revd. G Whitefield
 Endorsed: Franklin Answer’d F
